[logo – Capital International (SM)] Emerging Markets Growth Fund, Inc. 333 South Hope Street, 31st Floor Los Angeles, California 90071 Laurie D. Neat Assistant Secretary Phone (213) 486-9516 Fax (213) 486-9034 E-mail:lddn@capgroup.com August 24, 2010 VIA EDGAR Office of Disclosure Division of Investment Management United States Securities and Exchange Commission treet NE Washington, D.C.20549 Re: Emerging Markets Growth Fund, Inc. File Nos. 333-74995 and 811-04692 Post-Effective Amendment No. 14 Ladies and Gentlemen: Enclosed for filing pursuant to Rule 485(a) under the Securities Act of 1933, as amended (the “Act”), and pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”), is Post-Effective Amendment No. 14 (the “Amendment”) to the currently effective Registration Statement of the Emerging Markets Growth Fund, Inc. This registration statement contains amendments reflecting disclosures required under SEC Release 33-8998, “Enhanced Disclosure and New Prospectus Delivery Option for Registered Open-End Management Investment Companies.” As a result of the new disclosures, this filing is being made pursuant to Rule 485(a), and we propose that it become effective on October 28, 2010. If you have any questions or comments regarding this Amendment, please contact the undersigned at (213) 486-9516. Sincerely, /s/ Laurie D. Neat Laurie D. Neat Assistant Secretary Attachments cc:Sheila Stout
